          Case 7:19-cr-00547-CS Document 87 Filed 05/10/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                      May 10, 2021
VIA ECF AND EMAIL
Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                  Re: United States v. Mehdi Moslem et al., 18 Cr. 547 (CS)

Dear Judge Seibel:

        The Government respectfully submits this letter in advance of the final pretrial
conference scheduled for May 12, 2021. As a result of stipulations reached between the parties,
and in attempt to streamline the presentation of evidence in the Government’s case-in-chief, the
Government no longer plans to introduce evidence of the following:

       1. Evidence of misrepresentations in Saaed Moslem’s 2006 application for a
          homeowner’s insurance policy. (See Dkt. 78 at 20-23).

       2. Evidence of the defendants’ state tax returns (see Dkt. 78 at 26), except for certain
          years as to which the parties have reached stipulations regarding admissibility.

       3. Evidence concerning Customer-2’s purchase of a car from Exclusive, including
          instructions by Saaed Moslem to inflate assets and leave off rent payments in
          Customer-2’s car loan application. (See Dkt. 78 at 28-29).

       Finally, in light of a witness’s stated unwillingness to travel to New York for trial during
the pandemic, the Government no longer plans to proceed on Count Four of the Second
Superseding Indictment.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: _/s/ ______________________________________
                                              Daniel Loss/ James McMahon/ Nicholas S. Bradley
                                              Assistant United States Attorneys
                                              212-637-6527/ 914-993-1936/ -1962

cc: Counsel of Record (by ECF)
